Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The information disclosure statement (IDS)s submitted on 11/02/2021 and 01/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is accepted by the Examiner. The request under 37 CFR 1.48(a) dated 11/02/2021 to correct the inventorship, to correct or update the name of an inventor, or to correct the order of names of joint inventors is accepted (dated 11/05/2021).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546. The examiner can normally be reached on M-F 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648